DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-18, 20-21 have been considered but are moot in view of new ground of rejections as discussed below.

I.  Applicant argues the Examiner did not establish in or from Hendricks and Lee a disclosure or Suggestion of the claimed invention including at least the feature of “determining that, after the modification start time, at least a subgroup of the group of content presentation devices have detected a mismatch between reference fingerprint data representing the modification content-segment and query fingerprint data representing content received by at least the subgroup of content presentation devices” (page 14).
	Particularly, Applicant argues in the rejection of claim 1, the Examiner did not address this claim feature when citing to Hendricks. Rather the Examiner asserted that Hendricks teaches “determining that, after the modification start time, at least a subgroup of the group of content-presentation devices having detected information between data representing the modifiable content-segment and data representing received by at least the subgroup of content-presentation devices” (pages 14-15).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, claim 1 is rejected based on the combination of Hendricks in view of Lee. Particularly, the rejection does not rely on Hendricks for the teaching of “mismatch between reference fingerprint data representing modifiable content segment and query fingerprint data presenting content received by device”. Instead, Lee is relied on for this teaching (see non-final rejection, pages 4-5). Therefore, the Examiner did not address the entire feature including “mismatch between reference fingerprint data representing modifiable content segment and query fingerprint data presenting content received by device” by citing Hendricks. Instead, in the rejection of claim 1, the Examiner addressed the feature of “determining that, after the modification start time, at least a subgroup of the group of content presentation devices have detected a mismatch between reference fingerprint data representing the modification content-segment and query fingerprint data representing content received by at least the subgroup of the group of content presentation devices” by citing combination of Hendricks in view of Lee with explanation of how the claim feature is met by the disclosures in Hendricks in view of Lee as discussed on pages 4-5 in the non-final rejection).
With respect to Applicant’s request “what is “between” what in the Examiner’s assertion?” (page 15), Examiner notices that as indicated on pages 3-4 and page 5), “between” is read on between two types of data such as information in commercial spot/pods indicating differences between video content and commercial content as taught in Hendricks as indicated in the non-final rejection, pages 3-4 or information of mismatches between a query fingerprint stream of the media content being rendered by the media presentation device and a reference fingerprint stream expected for the media stream (see paragraphs abstract, 0014-15, 0062-0063, 0085). 
With respect to Applicant’s argument that that concept does not relate to the claim feature of subgroup of content presentation devices having detected a mismatch between the reference fingerprint data and query fingerprint data because even if the portions of Hendricks discloses what the Examiner asserted they disclose, those portions do not disclaim the actual claim feature (page 15), Examiner notices that it appears that Applicant argues the portions cited by Hendricks do not disclose mismatch between the reference fingerprint data and query fingerprint data. Again, the claim feature is rejected based on the combination of the reference. Hendricks discloses subgroup of the group of content presentation devices having detected information differences between data representing the modifiable content-segment and data representing content received by at least the subgroup of the group of content-representation devices (e.g., detecting information differences associated with commercial break portions/commercial pods to replace commercial/advertisement for commercial break period/advertisement pods). Lee discloses device(s) detected mismatch between reference fingerprint data and query as discussed in the non-final rejection, pages 3-5. Therefore, the combination of Hendricks in view of Lee disclose the claim feature.
It is noted that for newly added limitation of “the subgroup comprises more than one content-presentation device”, although Hendricks discloses multiple devices such as television, VCR, remote device connected to a set top box, Korbecki or Ellis is relied on as some examples to provide a clear support that the teaching of subgroup comprises more than one content-representation devices as discussed below.

With respect to Applicant’s argument that Lee does not disclose determining that a subgroup of such presentation devices have detected a mismatch (page 16), Applicant, once again, is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection of the feature is based on the combination of Hendricks in view of Lee. The teaching of determining a subgroup of group of content presentation devices have detected a difference of content to replace/select advertisement is already taught by Hendricks. Lee is relied on the teaching of detecting mismatch between a query fingerprint stream representing content segment and query fingerprint data representating content received by device(s) such as receiver(s) and/or presentation device(s) (see discussion in non-final rejection and also see Lee: figures 1-2, paragraphs abstract, 0014-15, 0062-0063, 0085). Lee also discloses one or more receivers and/or presentation devices (figures 1-2, paragraphs 0028, 0029, 0037, 0041). Thus, the combination of Hendricks in view of Lee discloses “determining that, after the modification start-time, at least a subgroup of group of content-presentation devices have detected a mismatch between reference fingerprint data representing the modifiable content-segment and query fingerprint data representing content received by at least the subgroup of content-presentation device”. For newly added limitation of subgroup of content presentation devices, Korbecki and/or Ellis is relied on for this teaching as discussed below.

II. Applicant argues neither Hendricks nor Lee teach or suggests the claim feature of “in response to determining that, after the modification start-time, at least the subgroup of the group of content-presentation devices have detected the mismatch between the reference fingerprint data representing the modifiable content-segment and the query fingerprint data representing content received by at least the group of content presentation devices, and further in response to determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor, performing an action”, as now recited in claim 1 because Hendricks does not teach or suggest that an action is performed “in response to determining that, after the modification …have detected the mismatch between the reference…, and further in response to determining that at least …” (pages 16-17). Examiner respectfully disagrees because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection of the claim feature is based on the combination of Hendricks in view of Lee as discussed in the non-final rejection and/or above and Korbecki/Ellis is relied on for the teaching of subgroup comprises more than one content-presentation device as discussed below.

III. The Examiner’s assertion for the motivation to combine Hendricks and Lee did not explain why the invention of the independent claims would have reasonable followed (page 17).
	Applicant argues even if one were for some reason motivated to modify Hendricks in view of the concept of “detecting a mismatch between reference fingerprint data representing …” would yield a predictable result of “reducing user confusion or to detect the channel change rapidly” as the Examiner asserted, that would not establish obviousness of the claimed invention, as that would still not address the issues noted above. (page 17-18).
	In response, Hendricks in view of Lee and Korbecki/Ellis discloses all claim features including the issues noted by the Applicant as discussed below. 
	For the reasons given above, rejections of claims 1-18, 20-21 are discussed below.
	Claim 19 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hendricks et al. (US 20020104083) in view of Lee et al. (US 20170251247) and further in view of Korbecki (US 20130173765).
	Note: all documents that are directly or indirectly fully incorporated by reference in Hendricks (see for example, paragraphs 0001, 0189, 0358, 0445, 0453, 0522) are treated as part of the specification of Hendricks (see for example, MPEP 2163.07 b).
	Similarly, all documents that are directly or indirectly incorporated by reference in its entirety in Korbecki (see paragraphs 0023, 0025, 0028, 0031, 0052, 0059, 0072) including US 20110069940 (hereinafter referred to as Shimy), US 8046801 (referred to as E801), US 6756997 (referred to as Ward) are treated as part of the specification of Korbecki.

Regarding claim 1, Hendricks discloses a method comprising: 
 	determining that a group of multiple content-presentation devices that are tuned to the same channel and that each content-presentation device of the group is scheduled to perform, at a modification start-time, a respective content- modification operation that comprises modifying a modifiable content-segment in connection with an upcoming content-modification opportunity on the channel (determining that a group of television terminals that are tuned to a program channel and that each television terminal of the group is scheduled to perform, at the start time of feeder channel or start time of program break, “pods” or “commercial spot” or targeted advertisement, a respective content-modification operation that comprises modifying a modifiable content segment/original content/default content in connection with upcoming modification opportunity in program break, “pods” or “commercial spot” of the program channel – see include, but not limited to, figures 6b, 28, 30, paragraphs 0029, 0047, 0250, 0258, 0274, 0276, 0432, 0514, 0515); 
	determining that, after the modification start-time, at least a subgroup of the group of content-presentation devices have detected information between data representing the modifiable content-segment and data representing content received by at least the subgroup of content-presentation devices, wherein the subgroup comprises content-presentation device (detecting that after the start of feeder channel/start of program break, pods, etc. whether at least a subgroup of the group of terminal devices have detected information associated with default or target advertisement indicating whether subgroup of terminal devices watched default advertisement, target advertisement, or does not watch advertisement, whether content is modified/changed, etc., the subgroup of terminal devices/televisions watched the default/targeted advertisement comprises device(s) such as television(s) that tune(s) to feeder channel, targeted advertisement – see include, but not limited to, figures 29-30, 36, paragraphs 0030, 0037, 0102, 0126, 0162-0170, 0210-0211, 0263, 0267, 0274, 0277, 0450) ; 
	determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor (determining that at least the subgroup of television terminals are connected to tuner devices/set top boxes associated with the same content distributor that provides that program channel with content and/or advertisement based on actual watched data – see include, but not limited to, figures 29-30, 36, paragraphs 0162-0170, 0210-0211, 0258, 0263, 0267, 0274, 0277, 0318); and
	in response to determining that, after the modification start time, at least the subgroup of the group of content presentation devices have detected information between the data representing the modifiable content-segment and the data representing content received by at least the subgroup of content-presentation devices, and further in response to determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor, 
performing an action (in response to determining that, after the start time of commercial break/spots/pods, at least subgroup of group of presentation devices have detected information different between data representing the modifiable content segment of default/targeted ad and the data representing content of program received by subgroup of terminal devices and/or televisions, and further in response to determining that at least the subgroup of television devices are connected to tuner devices/set top boxes associated with the same content distributor and/or head end, performing an action of switching to feeder channel or modifying targeted advertisement associated with the selected program channel and/or watched data – see include, but not limited to, figures 27, 29-32, paragraphs 0201-0202, 0514-0518).
	Hendricks does not explicitly disclose mismatch between reference fingerprint data representing modifiable content segment and query fingerprint data presenting content received by device; subgroup comprises more than one presentation device. 
	Lee discloses determining that, after modification start-time, at least a subgroup of group of content-presentation devices have detected a mismatch between reference fingerprint data representing the modifiable content-segment and query fingerprint data representing content received by at least the subgroup of group of content presentation devices (determining a mismatch between reference fingerprint data established for the content and query fingerprint data for content being received and rendered by the media presentation devices 18  – see include, but not limited to, figures 1, 5, paragraphs 0014-0017, 0028, 0063), 
	Lee, in addition to Hendricks, further discloses determining that at least the subgroup of the group of content-presentation devices are connected to tuner devices associated with the same content distributor (determining that at least subgroup of content presentation devices 18 are connected to receivers 16 associated with content distributor 14 – see include, but not limited to, figures 1-2, paragraphs 0028-0029, 0035, 0037); and 
	in response to determining that at least the subgroup of the group of content presentation devices have detected a mismatch between the reference fingerprint data presenting the modifiable content segment and the query fingerprint data presenting content received by at least the subgroup of the groups of presentation devices, and further in response to determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor, performing an action (take channel-specific action such as superimposing channel-specific content, stop taking channel specific action, start taking different channel specific action, etc. – see include, but not limited to, figures 1-2, 5-6, paragraphs 0009, 0013-0016).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hendricks with the teachings including detecting a mismatch between reference fingerprint data representing modifiable content segment and query fingerprint data presenting content received by devices as taught by Lee in order to yield predictable result of reducing user confusion or to detect the channel change rapidly (see paragraphs 0010, 0013-0014).
	Korbecki discloses at least a subgroup of a group of content presentation devices have detected information between data representing modifiable content segment and data representing content received at the subgroup of content-presentation devices, subgroup comprises more than one content presentation devices (subgroup comprises devices such as televisions, PDA, etc. connected to primary device/server that are tuned to the same channel of television program, the subgroup of user devices such as television, PDA(s) have detected information between advertisement/supplemental content and data representing program content/primary content– see include, but not limited to, Korbecki: figures 5, 7, 8, paragraphs 0038, 0047-0048, 0107; Shimy: figures 14-19, paragraphs 0124, 0135, 0136, 0140, 0167, 0170-0171; E801: figures 27, 29-32; Ward: col. 32, lines 20-35, 45-59);
	Korbecki also discloses in response to determining at least the subgroup of the group of content presentation devices have detected different information, and further in response to determining that at least the subgroup of content presentation devices are connected to tuner devices associated with the same content distributor, performing an action (in response to determining by subgroup of presentation devices such as televisions, PDA(s) have detected changes data being received such as change from television program to advertisement and/or secondary content, and in response to television and/or mobile device is connected/tuned to tuner devices such as set top boxes/primary devices associated with the same content distributor/head end/channel, performing an action to associated with the content such as receiving targeted advertisement, tune to the channel, etc. – see include, but not limited to, Korbecki: figures 5, 7, 8, paragraphs 0040, 0045, 0047, 0107; Shimy: figures 15-19, paragraphs 0056, 0124, 0135, 0136, 0140, 0167, 0170-0171; E801: figures 27, 29-32; Ward: col. 32, lines 20-35, 45-59)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hendricks with the teachings including subgroup comprises more than one presentation device as taught by Korbecki in order to yield predictable result of improving flexibility for user(s) to share or view content on presentation devices – see for example, Korbecki: paragraphs 0001-0002, Shimy: paragraph 0003).
	
Regarding claim 2, Hendricks in view of Lee and Korbecki discloses the method of claim 1, wherein the group of content-presentation devices are part of a content-modification system, wherein at least one of the tuner devices is a set-top box (STB) that is not part of the content-modification system (see include, but not limited to, Hendricks: figures 1, 19-22; Lee: figures 1-2, paragraphs 28-29, 0035, 0037, 0041;  for example, receiver 16, 28 is set top box that is not part of content modification system 18, 20, or 18), wherein each content-presentation device of the subgroup of content presentation devices belongs to a respective household (see include, but not limited to, Korbecki: paragraph 0047, E801: figures 27, 29-32, col. 2, lines 30-33), 
	wherein each content presentation device of the subgroup of content presentation devices is connected to a respective tuner device of the tuner devices, wherein the respective tuner device belongs to the respective household, and wherein the content distributor is a multi-channel video program distributor (each content presentation device/television of plurality of content presentations is connected to a respective tuner device of the tuner devices such as set top box, primary device, wherein the respective tuner device belong to the respective household/family, and the content distributor such as distribution facility/server is a multiple channel video program distribution that distribute video program on multi-channel - see include, but not limited to, Lee: paragraphs 0005, 0029, 0030, 0040; Korbecki: figures 5, 7, 8, paragraphs 0040, 0045, 0047, 0107; Shimy: figures 15-19, paragraphs 0056, 0124, 0135, 0136, 0140, 0167, 0170-0171; E801: figures 27, 29-32; Hendricks: paragraphs 0210-0211, 0521-0522, figures 19-20).  

Regarding claim 3, Hendricks in view of Lee and Korbecki discloses the method of claim 1, further comprising: determining that at least the subgroup of content-presentation devices are located within the same geographic area associated with the content distributor, wherein performing the action is performed further in response to determining that at least the subgroup of content-presentation devices are located within the same geographic area associated with the content distributor (subgroup of content presentation devices/television terminals are located within the same geographical area associated with the content distributor/headend, and performing the action of switching modification content, changing specific action in response to the devices are located in within the same geographic area associated with the content distributor/head end – see include, but not limited to, Hendricks: paragraphs 0198, 0203, 0251-0252, 0417; Lee: figures 1-2, paragraphs 0029, 0035, 0037; E801: figures 27, 29-32).  

Regarding claim 4, Hendricks in view of Lee and Korbecki discloses the method of claim 1, wherein determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor comprises: for each content-presentation device of at least the subgroup of content-presentation devices: 
 	receiving automatic content recognition (ACR) data that represents content received by the content-presentation device from a respective one of the tuner devices and that identifies the content distributor(ACR data is read on control information and/or fingerprint associated with content), and detecting a match between at least a portion of the ACR data and one or more of: a channel lineup associated with the content distributor, or one or more static user interface elements associated with the content distributor (channel information such as channel number, channel name, etc. – see include, but not limited to, Hendricks: paragraphs 0010, 0188, 0282, 0445, Lee: paragraphs 0010-0014, 0029, 0034, 0040, 0085- 0086; Shimy: figures 15-19; E801: figures 27, 29-32).  

Regarding claim 5, Hendricks in view of Lee and Korbecki discloses the method of claim 4, wherein the one or more static user interface elements comprises one or more of a logo, a menu layout, a television guide layout, or a boot-up screen for the respective one of the tuner devices (channel name, channel number, menu or guide – see include, but not limited to, Hendricks: paragraphs 0010, 0135, , Lee: paragraphs 0010-0014, 0029, 0034, 0040, 0042, 0085- 0086; Korbecki: paragraph 0018; Shimy: paragraphs 0073, 0083, 0109, 0115).  
Note: the claim recites “logo” as an alternative. It is also noted that providing logo for channel is well-known. See for example, US 20120117584: paragraphs 0193, 0241.

Regarding claim 6, Hendricks in view of Lee and Korbecki discloses the method of claim 1, wherein determining that at least the subgroup of content- presentation devices are connected to tuner devices associated with the same content distributor comprises: for each content-presentation device of at least the subgroup of content-presentation devices: determining, based on historical content consumption data associated with the content-presentation device, a set of one or more channels on which the content- presentation device has received content, and determining that the set of channels matches at least a portion of a channel lineup associated with the content distributor (see include, but not limited to, Hendricks: paragraphs 010, 0211, 0247, 0267, 0277, 0432, 0440; Lee: paragraphs 0029, 0056, 0057; Korbecki: paragraphs 0040, 0045; Shimy: paragraphs 0066, 0125-0127).  

Regarding claim 7, Hendricks in view of Lee and Korbecki discloses the method of claim 1, wherein performing the action comprises updating historical content consumption data associated with at least the subgroup of content-presentation devices to indicate that at least the subgroup of content-presentation devices are receiving content on the channel and have not changed channels (see include, but not limited to, Hendricks: figures 26, 28-32, 36, paragraphs 0263, 0277; Lee: paragraphs 0056, 0057, 0069; Shimy: figures 15-19, paragraphs 0125-0126, 0138).  

Regarding claim 8, Hendricks in view of Lee and Korbecki discloses the method of claim 1, wherein performing the action comprises performing an action that facilitates at least the subgroup of content-presentation devices continuing performance of the content-modification operations until the content-modification operations are complete (see include, but not limited to, Lee: paragraphs 0059, 0060, 0069; Shimy: paragraphs 0123, 0136-0137, figures 15-18).  

Regarding claim 9, Hendricks in view of Lee and Korbecki discloses the method of claim 1, wherein performing the action comprises performing an action that facilitates at least the subgroup of content-presentation devices aborting performance of the content-modification operations before the content-modification operations are complete (for example, stop or discontinue taking channel specific action – see include, but not limited to, Lee: paragraphs 0013, 0070; Ward: col. 32, lines 20-35, 45-59).  

Regarding claim 10, Hendricks in view of Lee and Korbecki discloses the method of claim 1, further comprising: determining that at least the subgroup of content-presentation devices that detected the mismatch make up at least a threshold percentage of the group of content-presentation devices, wherein performing the action is performed further in response to determining that at least the subgroup of content-presentation devices that detected the mismatch make up at least the threshold percentage of the group of content-presentation devices and comprises performing an action that facilitates at least the subgroup of content-presentation devices aborting performance of the content-modification operations before the content-modification operations are complete (see include, but not limited to, Hendricks: paragraphs 0277, 0279, 0280, 0294; Lee: paragraphs 0015, 0017, 0047, 0062-0063, 0069-0070, 0077-0079, 0085-0086).  

Regarding claim 11, Hendricks in view of Lee and Korbecki discloses the method of claim 1, further comprising: determining that at least the subgroup of content-presentation devices that detected the mismatch make up less than a threshold percentage of the group of content-presentation devices, wherein performing the action is performed further in response to determining that at least the subgroup of content-presentation devices that detected the mismatch make up less than the threshold percentage of the group of content-presentation devices and comprises performing an action that facilitates at least the subgroup of content-presentation devices continuing performance of the content-modification operations until the content-modification operations are complete (see include, but not limited to, Hendricks: paragraphs 0277, 0279, 0280, 0294; Lee: paragraphs 0015, 0017, 0047, 0062-0063, 0069-0070, 0077-0079, 0085-0086).  

Regarding claim 12, Hendricks in view of Lee and Korbecki discloses the method of claim 1, wherein the content-modification operations are content- replacement operations that comprise replacing the modifiable content-segment with respective first supplemental content, and wherein the query fingerprint data represents second supplemental content with which the tuner devices replaced the modifiable content-segment before the modification start-time (replace or substitute or switch content segment before start time that the default content is displayed – see include, but are not limited to, Hendricks: paragraphs 0150, 0209, Lee: figures 2, 5-6, paragraphs 0006, 0057, 0059-0060, 0085-0086; Ward: col. 32, lines 20-35, 45-59).  

Regarding claim 13, limitations of a non-transitory computer readable storage medium that correspond to limitations of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Hendricks in view of Lee and Korbecki discloses a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations comprising: determining that a group of multiple content-presentation devices that are tuned to the same channel and that each content-presentation device of the group is scheduled to perform, at a modification start-time, a respective content- modification operation that comprises modifying a modifiable content-segment in connection with an upcoming content-modification opportunity on the channel; 
 	determining that, after the modification start-time, at least a subgroup of the group of content-presentation devices have detected a mismatch between reference fingerprint data representing the modifiable content-segment and query fingerprint data representing content received by at least the subgroup of content-presentation devices, wherein the subgroup comprises more than one content-presentation device; 
 	determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor; and 
 	in response to determining that, after the modification start-time, at least the subgroup of the group of content-presentation devices have detected the mismatch between the reference fingerprint data representing the modifiable content-segment and the query fingerprint data representing content received by at least the subgroup of content-presentation devices, and further in response to determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor, performing an action (see similar discussion in the rejection of claim 1 and Lee: figures 1-3, 5-6, paragraphs 0008-0014, paragraph 0084; E801: figures 27, 29-31).  

Regarding claim 14, Hendricks in view of Lee and Korbecki discloses the non-transitory computer-readable storage medium of claim 13, wherein the group of content-presentation devices are part of a content-modification system, wherein at least one of the tuner devices is a set-top box (STB) that is not part of the content-modification system, and wherein the content distributor is a multi-channel video program distributor (MVPD) (see similar discussion in the rejection of claim 2 and Lee: figure 2).  

Regarding claim 15, Hendricks in view of Lee and Korbecki discloses the non-transitory computer-readable storage medium of claim 13, the operations further comprising: determining that at least the subgroup of content-presentation devices are located within the same geographic area associated with the content distributor, wherein performing the action is performed further in response to determining that at least the subgroup of content-presentation devices are located within the same geographic area associated with the content distributor (see similar discussion in the rejection of claim 3).  

Regarding claim 16, Hendricks in view of Lee and Korbecki discloses the non-transitory computer-readable storage medium of claim 13, wherein determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor comprises: for each content-presentation device of at least the subgroup of content-presentation devices: receiving automatic content recognition (ACR) data that represents content received by the content-presentation device from a respective one of the tuner devices and that identifies the content distributor, and detecting a match between at least a portion of the ACR data and one or more of: 92(Attorney Docket No. 20-333-US3) a channel lineup associated with the content distributor, or one or more static user interface elements associated with the content distributor (see similar discussion in the rejection of claim 4).  

Regarding claim 17, Hendricks in view of Lee and Korbecki discloses the non-transitory computer-readable storage medium of claim 13, wherein determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor comprises: for each content-presentation device of at least the subgroup of content-presentation devices: determining, based on historical content consumption data associated with the content-presentation device, a set of one or more channels on which the content- presentation device has received content, and determining that the set of channels matches at least a portion of a channel lineup associated with the content distributor (see similar discussion in the rejection of claim 6).  

Regarding claim 18, Hendricks in view of Lee and Korbecki discloses the non-transitory computer-readable storage medium of claim 13, wherein performing the action comprises performing an action that facilitates at least the subgroup of content-presentation devices continuing performance of the content-modification operations until the content-modification operations are complete (see similar discussion in the rejection of claim 8).  

Regarding claim 20, limitations of computing system that correspond to limitations of the method as recited in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Hendricks in view of Lee and Korbecki discloses a computing system comprising: a processor; and a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising: determining that a group of multiple content-presentation devices that are tuned to the same channel and that each content-presentation device of the group is scheduled to perform, at a modification start-time, a respective content-modification operation that comprises modifying a modifiable content- segment in connection with an upcoming content-modification opportunity on the channel; determining that, after the modification start-time, at least a subgroup of the group of content-presentation devices have detected a mismatch between reference fingerprint data representing the modifiable content-segment and query fingerprint data representing content received by at least the subgroup of content-presentation devices, wherein the subgroup comprises more than one content-presentation device;  	determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor; and 
	In response to determining that, after the modification start-time, at least the subgroup of the group of content-presentation devices have detected the mismatch between the reference fingerprint data representing the modifiable content-segment and the query fingerprint data representing content received by at least the subgroup of content-presentation devices, and further in response to determining that at least the subgroup of content-presentation devices are connected to tuner devices associated with the same content distributor, performing an action (see similar discussion in the rejection of claim 1 and include, but not limited to, Lee: figures 1-2, 5-6).
Regarding claim 21, Hendricks in view of Lee and Korbecki discloses method of claim 1, wherein determining that, after the modification start-time, at least the subgroup of the group of content-presentation devices have detected a mismatch between reference fingerprint data representing the modifiable content-segment and query fingerprint data representing content received by at least the subgroup of content- presentation devices comprises: 
 	12receiving, from each content-presentation device of at least the subgroup of content- presentation devices, a notification indicating that the content-presentation device detected the mismatch within a predefined time period after the modification start-time and during performance of the content-modification operation, wherein the predefined time period after the modification start-time represents a time period during which a detected mismatch between reference fingerprint data and query fingerprint data is expected to be caused by a tuner device to which the content-presentation device is connected having already modified the modifiable content-segment before the modification start-time (poll or receive usage data comprises information of mismatch or difference of program/advertisement that have been tuned to after start-time and/or during commercial break time and query reference data– see include, but not limited to, Hendricks: figures 6A-6B, 24-29, paragraphs  0211, 0463, 0528, 0532; Lee: paragraphs 0006, 0008, figures 5-6; Shimy: figures 15-19, paragraphs 0125-0127).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Venetucci et al. (US 10277944) discloses methods and apparatus to calibrate audience measurement ratings based on return path data.
	Issa et al. (US 9098868) discloses coordinating advertisements at multiple playback devices (see also col. 9, lines 44-60 for subgroup comprising more than one presentation devices).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                      

May 3, 2022